IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

NORMAN and REBECCA FLINT, and                )      No. 77241-4-I
the marital community comprised              )
thereof,                                     )      DIVISION ONE
                        Respondents,
                                            )
                  v.                        )
ALLSTATE INSURANCE COMPANY, a)
foreign corporation,          )
                                            )
                           Appellant,
                                            )       UNPUBLISHED OPINION
DONNA MURPHY, a single person;              )
INTERNAL REVENUE SERVICE OF                 )
THE UNITED STATES OF AMERICA;               )
a governmental entity; EVERETT              )
ASSOCIATION OF CREDIT MEN, INC.             )
a Washington corporation; and JOHN          )
DOES 1-10,                                  )
                        Defendants.         )       FILED: March 4, 2019

       SCHINDLER, J.   —   Rebecca and Norman Flint (collectively, Flint) filed a quiet title

action against Donna Murphy and Allstate Indemnity Company. Flint claimed title by

adverse possession of the property owned by Murphy. The court ruled Allstate did not

have standing in the quiet title action. Because the record establishes Allstate has a

substantial interest in the outcome of the litigation, we reverse the decision that Allstate

did not have standing, vacate the order quieting title to the property in Flint, and

remand.
No. 77241-4-1/2

Murphy Property

       In 2002, Donna Murphy purchased a house and property on Orcas Island. In

2003, Murphy conveyed a portion of the property by statutory warranty deed to Rebecca

and Norman Flint (collectively, Flint). Murphy retained 1 .07 acres located at 26 Matia

View Drive, Eastsound, Washington (Murphy Property). The adjacent Flint property is

located at 37 Cockerill Lane.

       In March 2005, Murphy obtained a loan from New Century Mortgage Corporation

for $302,900. As a condition of the loan, Murphy obtained property and mortgage

insurance from Allstate Indemnity Company. The insurance contract named Murphy

and New Century Mortgage as beneficiaries. Murphy executed a promissory note for

$302,900 and a deed of trust on the property to secure the promissory note. The deed

of trust identifies New Century Mortgage as the beneficiary and names a trustee.

       Murphy paid only the first monthly installment on the promissory note, On

November 8, the trustee recorded a trustee’s foreclosure sale of the deed of trust for

February 3, 2006.

       A fire caused extensive damage to Murphy’s house on the date scheduled for the

foreclosure sale, February 3, 2006. New Century Mortgage submitted a claim to

Allstate under the policy for $175,444. Murphy submitted an insurance claim to Allstate

with a “sworn proof of loss and inventory.” Murphy claimed “$908,000 in property

damage and lost personal property.” Allstate “issued advances” to Murphy for living

expenses and “other cash advances to assist [her] following [her] loss.”

       Allstate conducted an investigation of Murphy’s insurance policy claim. The

Allstate inspector “concluded that the cause was an intentionally set fire.” Police and



                                            2
No. 77241-4-1/3

fire department reports also noted the “absence of personal property in the residence.”

Allstate denied Murphy’s claim on the grounds of misrepresentation and evidence that

the fire was intentionally set.

Murphy v. Allstate

       On February 1, 2007, Murphy filed a lawsuit against Allstate for breach of the

insurance agreement, Murphy v. Allstate Indemnity Company, cause 07-2-05019-2. On

January 4, 2008, the court granted Allstate’s motion for summary judgment dismissal.

The court concluded Murphy’s contractual claims “are precluded from coverage under

the policy of insurance due to Plaintiff’s misrepresentations” or, alternatively, because

“the fire at Plaintiff’s residence was intentionally set.”

Settlement Acireement with Carrinc~ton MortQaqe

       Carrington Mortgage Services LLC purchased the assets of New Century

Mortgage. On May 21, 2007, Carrington Mortgage and New Century Mortgage entered

into an “Amended and Restated Asset Purchase Agreement” for “Servicing Rights and

rights to receive Servicing Fees with respect to the New Century Portfolio-Related

Assets.”

       In May 2008, Carrington Mortgage and Allstate entered into a settlement

agreement. The settlement agreement assigned the New Century Mortgage claim of

$175,444 for loss from the fire of the Murphy house to Allstate. On June 24, 2008,

Allstate recorded the “Release and Settlement Agreement” in the San Juan County

records.




                                               3
 No. 77241-4-1/4

Reconveyance of Deed of Trust to Murphy

         On August 5, 2013, the trustee recorded a notice of trustee’s sale for the deed of

trust on the Murphy Property. The foreclosure sale was scheduled for December 6. On

April 11, 2014, the trustee recorded a notice of discontinuance of the trustee’s sale. On

January 27, 2016, the mortgage holder reconveyed the deed of trust to Murphy.

Flint Action to Quiet Title

         On May 27, 2016, Flint filed a quiet title action against Murphy and Allstate in

superior court.1 Flint alleged ‘actual, open, adverse, notorious and uninterrupted

possession” of the Murphy Property for more than 10 years. Flint sought an order

quieting title “in fee simple” and barring Murphy and Allstate from “asserting any right,

title, estate, lien or interest in the Murphy Property.”

        On the same date, May 27, 2016, Flint recorded a lis pendens against the

Murphy Property under RCW 4.28.320.

        The purpose of [filing] a lis pendens is to give notice of pending litigation
        affecting the title to real property, and to give notice that anyone who
        subsequently deals with the affected property will be bound by the
        outcome of the action to the same extent as if he or she were a party to
        the action.

United Say. & Loan Bank v. Pallis, 107 Wash. App. 398, 405, 27 P.3d 629 (2001).

        Murphy did not file an answer in the quiet title action.2 Allstate filed an answer

and counterclaims. Allstate denied adverse possession. Allstate asserted the superior

court entered an order of summary judgment dismissal on the breach of contract claims

in Murphy v. Allstate and “[a]s a result of the agreement between Allstate and


           Flint also named the Internal Revenue Service (IRS) and Everett Association of Credit Men Inc.
as defendants in the quiet title action. The IRS filed a notice of appearance with a “disclaimer of interest
in the subject real property.” Flint voluntarily dismissed the claims against the IRS.
         2 Everett Association of Credit Men did not file an answer in the quiet title action.




                                                     4
No. 77241-4-1/5

Carrington Mortgage Services,” Allstate had a recorded priority security interest in the

Murphy Property. Allstate filed counterclaims for declaratory judgment.

       Flint filed a CR 41(a) motion to voluntarily dismiss Allstate. The court entered an

order dismissing the claims against Allstate and Allstate’s counterclaims without

prejudice.

       On July 14, Allstate filed a motion to intervene in the quiet title action as a matter

of right under CR 24. Allstate argued the motion was timely, the record established

Allstate had a significant economic interest in the property subject to the quiet title

action, and its interest would not be represented or protected by Murphy.

       In opposition, Flint argued Allstate had “no legally recognizable interest in the

Property,” did not have “an enforceable security interest,” and could not enforce the

deed of trust.

       The court granted Allstate’s motion to intervene. The court entered an order of

default in the quiet title action against Murphy.3

Final Judgment in Murphy v. Allstate

       On August 19, 2016, the court granted Allstate’s motion for final judgment in

Murphy v. Allstate. The court ruled Allstate is entitled to “the amount claimed by

Allstate” of $175,444.00 with prejudgment interest. The August 19 “Final Judgment”

awarded Allstate $175,444.00 with prejudgment interest of $179,970.05 and statutory

costs. The court entered a Final Judgment against Murphy in the amount of

$359,365.64.




       ~ The order of default is also against Everett Association of Credit Men.


                                                    5
 No. 77241-4-1/6

Allstate Motion for Summary Judgment Dismissal of Quiet Title Action

          On January 13, 2017, Allstate filed a motion for summary judgment dismissal of

the quiet title action. Allstate argued Flint could not establish adverse possession.

          In response, Flint argued Allstate “does not have standing to challenge” the

adverse possession claim because as a matter of law Allstate has no interest in the

Murphy Property. Flint asserted the Final Judgment in Murphy v. Allstate does not

create “any right or interest in the real property subject to the lien.”

          Allstate argued it had “standing and the legal right to appear and be heard in

order to protect its interest.” Allstate asserted the Final Judgment entered in Murphy v.

Allstate was recorded and established a substantial interest in the outcome of the quiet

title action.

          The court issued a letter decision on March 17. The court states Allstate “has a

judgment lien against the property, resulting from the August [19], 2016 entry of a Final

Judgment in Murphy v. Allstate, San Juan County Cause No. 07-2-05019-2.” The court

cites the Washington Supreme Court decision in Federal Intermediate Credit Bank of

Spokane v. 0/S Sablefish, 111 Wash. 2d 219, 226, 758 P.2d 494 (1988) (quoting Mahalko

v. Arctic Trading Co., 99 Wash. 2d 30, 35, 659 P.2d 502 (1983)), to conclude Allstate “does

not have standing” to defend against the adverse possession claim because a

“‘judgment lien does not create any right of property or interest in the lands upon which

it is a lien.’

          The court entered an order denying Allstate’s motion for summary judgment

because Allstate “does not have standing to challenge the Flint[] adverse possession

claim.”



                                               6
No. 77241-4-1/7

Flint Motion for Summary Judgment on Adverse Possession

          The Flints filed a summary judgment motion to quiet title in the Murphy Property.

The court granted the motion for summary judgment and entered an order quieting title

to the Murphy Property in Flint. The order states all parties are “barred” from asserting

any interest in the property before Flint recorded the is pendens on May 27, 2016.

Standing in the Quiet Title Action

          Allstate contends the court erred in ruling it did not have standing in the quiet title

action.

          Standing is a question of law we review de novo. In re Estate of Becker, 177
Wash. 2d 242, 246, 298 P.3d 720 (2013); Knightv. City of Yelm, 173 Wash. 2d 325, 336, 267
P.3d 973 (2011). To establish standing, a party must have “a specific personal interest

in the controversy” and a distinct interest in the outcome of the case. E. Gig Harbor

Improvement Ass’n v. Pierce County, 106 Wash. 2d 707, 710, 724 P.2d 1009 (1986);

Timberlane Homeowners Ass’n, Inc. v. Brame, 79 Wash. App. 303, 307, 901 P.2d 1074

(1995). A party must show “a real interest in the subject matter of the lawsuit, that is, a

present, substantial interest, as distinguished from a mere expectancy, or future,

contingent interest, and the party must show that a benefit will accrue it by the relief

granted.” In re Petition to Declare County Rd., 63 Wash. App. 900, 907, 823 P.2d 1116

(1992).

          Flint relies on Sablefish to argue Allstate did not have standing in the quiet title

action. The decision in Sablefish does not address standing. In Sablefish, the

Washington Supreme Court addressed whether a judgment creditor must record a lien

on property. Sablefish, 111 Wash. 2d at 220.



                                                 7
No. 77241-4-1/8

        The court in Sablefish rejected the argument that a money judgment lien is a

conveyance that must be recorded to be effective against a subsequent purchaser.

Sablefish, Ill Wn.2d at 225-27. The court concluded the statutory definition of

“conveyance” does not include a money judgment:

                “A judgment lien does not create any right of property or interest
        in the lands upon which it is a lien, It gives the right to foreclosure, either
        by execution or independent suit, which, when done, will relate back so
        as to exclude adverse interests subsequent to the fixing of the lien.”

Sablefish, 111 Wash. 2d at 226 (quoting Mahalko, 99 Wash. 2d at 35). The court held that

because a judgment lien “arises automatically upon entry of judgment as to all real

estate of the judgment debtor” in the county where the judgment is entered, a judgment

creditor need not separately record the judgment “for the lien to be effective against

purchases of the property to which a lien is attached,” Sablefish, 111 Wash. 2d at 222-23;

see also Hu Hvun Kim v. Lee, 145 Wash. 2d 79, 86, 31 P.3d 665, 43 P.3d 1222 (2001)

(“Judgment attaches automatically as a lien upon the real estate of the judgment

debtor.”).

       The lien against Murphy for $359,365.64 does not create a property right or

interest. But the recorded judgment in the amount of $359,365.64 establishes a

substantial interest in the outcome of the quiet title action. See RCW 4.56.200(2).       “   [A]

title acquired by adverse possession is a title in fee simple, and is as perfect a title as

one by deed from the original owner.’” Thornely v. Andrews, 40 Wash. 580, 584-85, 82

P.899 (1905) (quoting 1 CYc. 1135B); N. Pac. Ry. Co. v. Ely, 25Wn. 384,387-88,65

P. 555 (1901).




                                               8
No. 77241-4-1/9

       Because Allstate has a substantial interest in the outcome of the quiet title action,

we reverse the decision that Allstate did not have standing, vacate the order quieting

title in Flint, and remand.




                                                          ‘A


WE CONCUR:                                                                  )


                                                                    /